PER CURIAM.
This is an appeal by the former wife from a final order denying her motion for attorney’s fees in a marriage dissolution action. Because (1) both parties are employed and have relatively equal financial circumstances after the former husband’s child support and mortgage obligations under the final judgment are deducted, and (2) the marital assets of the parties were otherwise equally divided, we conclude that the trial court did not abuse its discretion in concluding that both parties should pay his or her own attorney’s fees and in entering the order under review. See, e.g., Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Cortina v. Cortina, 461 So.2d 964 (Fla. 3d DCA 1984), rev. denied, 472 So.2d 1180 (Fla.1985); Poppe v. Poppe, 412 So.2d 38 (Fla. 3d DCA 1982); Bullard v. Bullard, 380 So.2d 1090 (Fla. 3d DCA 1980); Bucci v. Bucci, 350 So.2d 786 (Fla. 3d DCA 1977).
AFFIRMED.